UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3462 The Flex-funds Trust 6125 Memorial Drive Dublin,OH43017 Bruce McKibben c/o The Flex-funds Trust 6125 Memorial Drive Dublin,OH43017 Registrant’s telephone number, including area code:800-325-3539 Date of fiscal year end:December 31, 2011 Date of reporting period:September 30, 2011 Item 1.Schedule of Investments. Schedule of Investments September 30, 2011 (unaudited) The Muirfield Fund Security Description Shares or Principal Amount ($) Fair Value ($)(a) Registered Investment Companies - 75.2% Alger Capital Appreciation Fund # Allianz NFJ Dividend Value Fund BlackRock Equity Dividend Fund Consumer Staples Select Sector SPDR Fund Harbor Capital Appreciation Fund Health Care Select Sector SPDR Fund Ivy Mid Cap Growth Fund # JPMorgan Mid Cap Value Fund PowerShares QQQ Trust Putnam Voyager Fund RidgeWorth Mid Cap Value Equity Fund RidgeWorth Small Cap Value Equity Fund T. Rowe Price Value Fund Wells Fargo Advantage Growth Fund # Total Registered Investment Companies (Cost $95,524,649 ) Money Market Registered Investment Companies - 4.1% The Flex-funds Money Market Fund - Institutional Class, 0.17%* Total Money Market Registered Investment Companies (Cost $4,720,834 ) Floating Rate Demand Notes - 20.6% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.65%, 10/1/2011** Total Floating Rate Demand Notes (Cost $23,546,826 ) U.S. Government Obligations - 0.7% U.S. Treasury Bill, 0.100%, due 3/8/2012*** Total U.S. Government Obligations (Cost $799,651 ) Total Investments - 100.6% (Cost $124,591,960 )(b) Liabilities less Other Assets - (0.6%) ) Total Net Assets - 100.0% Trustee Deferred Compensation**** The Flex-funds Aggressive Growth Fund The Flex-funds Defensive Balanced Fund The Flex-funds Dynamic Growth Fund The Flex-funds Muirfield Fund The Flex-funds Quantex Fund The Flex-funds Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $93,751 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring December 2011, 18 ) notional value $5,067,000 Total Futures Contracts ) (a) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments***** Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs — Level 3 - Significant Unobservable Inputs — — Total $ $ ) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. (b) Represents cost for financial reporting purposes and differs for federal income tax purposes by the amount of losses deferred for federal income tax reporting in the amount of $312,180.Cost for federal income tax purposes of $124,904,140 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) # Represents non-income producing securities. * Investment in affiliate.The yield shown represents the 7-day yield in effect at September 30, 2011. ** Floating rate security.The rate shown represents the rate in effect at September 30, 2011. *** Pledged as collateral on futures contracts. **** Assets of affiliates to The Muirfield Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. ***** Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Schedule of Investments September 30, 2011 (unaudited) The Dynamic Growth Fund Security Description Shares or Principal Amount ($) Fair Value ($)(a) Registered Investment Companies - 97.5% Alger Capital Appreciation Fund # Allianz NFJ Dividend Value Fund BlackRock Equity Dividend Fund Consumer Staples Select Sector SPDR Fund Harbor Capital Appreciation Fund Health Care Select Sector SPDR Fund Ivy Mid Cap Growth Fund # JPMorgan Mid Cap Value Fund PowerShares QQQ Trust Putnam Voyager Fund RidgeWorth Mid Cap Value Equity Fund RidgeWorth Small Cap Value Equity Fund T. Rowe Price Value Fund Wells Fargo Advantage Growth Fund # Total Registered Investment Companies (Cost $88,834,390 ) Money Market Registered Investment Companies - 0.2% The Flex-funds Money Market Fund - Institutional Class, 0.17%* Total Money Market Registered Investment Companies (Cost $127,557 ) Floating Rate Demand Notes - 2.4% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.65%, 10/1/2011** Total Floating Rate Demand Notes (Cost $2,005,268 ) U.S. Government Obligations - 1.0% U.S. Treasury Bill, 0.100%, due 3/8/2012*** Total U.S. Government Obligations (Cost $799,651 ) Total Investments - 101.1% (Cost $91,766,866 )(b) Liabilities less Other Assets - (1.1%) ) Total Net Assets - 100.0% Trustee Deferred Compensation**** The Flex-funds Aggressive Growth Fund The Flex-funds Defensive Balanced Fund The Flex-funds Dynamic Growth Fund The Flex-funds Muirfield Fund The Flex-funds Quantex Fund The Flex-funds Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $50,744 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring December 2011, notional value $1,970,500 7 ) Total Futures Contracts ) (a) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments***** Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs — Level 3 - Significant Unobservable Inputs — — Total $ $ ) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. (b) Represents cost for financial reporting purposes and differs for federal income tax purposes by the amount of losses deferred for federal income tax reporting in the amount of $104,957.Cost for federal income tax purposes of $91,871,823 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) # Represents non-income producing securities. * Investment in affiliate.The yield shown represents the 7-day yield in effect at September 30, 2011. ** Floating rate security.The rate shown represents the rate in effect at September 30, 2011. *** Pledged as collateral on futures contracts. **** Assets of affiliates to The Dynamic Growth Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. ***** Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Schedule of Investments September 30, 2011 (unaudited) The Aggressive Growth Fund Security Description Shares or Principal Amount ($) Fair Value ($)(a) Registered Investment Companies - 97.5% Allianz NFJ Dividend Value Fund BlackRock Equity Dividend Fund Consumer Staples Select Sector SPDR Fund Harbor Capital Appreciation Fund Health Care Select Sector SPDR Fund iShares Russell 2000 Index Fund Ivy Mid Cap Growth Fund # JPMorgan Mid Cap Value Fund Lord Abbett Developing Growth Fund, Inc. # RidgeWorth Mid Cap Value Equity Fund RidgeWorth Small Cap Value Equity Fund RS Technology Fund T. Rowe Price Value Fund Wells Fargo Advantage Growth Fund # Total Registered Investment Companies (Cost $32,648,905 ) Money Market Registered Investment Companies - 1.7% The Flex-funds Money Market Fund - Institutional Class, 0.17%* Total Money Market Registered Investment Companies (Cost $514,280 ) U.S. Government Obligations - 1.0% U.S. Treasury Bill, 0.100%, due 3/8/2012** Total U.S. Government Obligations (Cost $299,869 ) Total Investments - 100.2% (Cost $33,463,054 )(b) Liabilities less Other Assets - (0.2%) ) Total Net Assets - 100.0% Trustee Deferred Compensation*** The Flex-funds Aggressive Growth Fund The Flex-funds Defensive Balanced Fund The Flex-funds Dynamic Growth Fund The Flex-funds Muirfield Fund The Flex-funds Quantex Fund The Flex-funds Utilities & Infrastructure Fund 99 Total Trustee Deferred Compensation (Cost $31,769 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring December 2011, notional value $844,500 3 ) Total Futures Contracts ) (a) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments**** Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs — Level 3 - Significant Unobservable Inputs — — Total $ $ ) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. (b) Represents cost for financial reporting purposes and income tax purposes.Net unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) # Represents non-income producing securities. * Investment in affiliate.The yield shown represents the 7-day yield in effect at September 30, 2011. ** Pledged as collateral on futures contracts. *** Assets of affiliates to The Aggressive Growth Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. **** Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Schedule of Investments September 30, 2011 (unaudited) The Defensive Balanced Fund Security Description Shares or Principal Amount ($) Fair Value ($)(a) Registered Investment Companies - 83.7% Alger Capital Appreciation Fund # AllianceBernstein High Income Fund Allianz NFJ Dividend Value Fund BlackRock Equity Dividend Fund Consumer Staples Select Sector SPDR Fund DoubleLine Total Return Bond Fund Federated Bond Fund Harbor Capital Appreciation Fund Health Care Select Sector SPDR Fund Ivy Mid Cap Growth Fund # JPMorgan Mid Cap Value Fund PIMCO GNMA Fund PowerShares QQQ Trust Prudential Total Return Bond Fund Putnam Income Fund Putnam Voyager Fund RidgeWorth Mid Cap Value Equity Fund RidgeWorth Small Cap Value Equity Fund T. Rowe Price Value Fund Wells Fargo Advantage Growth Fund # Total Registered Investment Companies (Cost $77,665,690 ) Money Market Registered Investment Companies - 3.6% The Flex-funds Money Market Fund - Institutional Class, 0.17%* Total Money Market Registered Investment Companies (Cost $3,076,640 ) Floating Rate Demand Notes - 13.1% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.65%, 10/1/2011** Total Floating Rate Demand Notes (Cost $11,266,144 ) U.S. Government Obligations - 0.3% U.S. Treasury Bill, 0.100%, due 3/8/2012*** Total U.S. Government Obligations (Cost $299,869 ) Total Investments - 100.7% (Cost $92,308,343 )(b) Liabilities less Other Assets - (0.7%) ) Total Net Assets - 100.0% Trustee Deferred Compensation**** The Flex-funds Aggressive Growth Fund The Flex-funds Defensive Balanced Fund The Flex-funds Dynamic Growth Fund The Flex-funds Muirfield Fund The Flex-funds Quantex Fund The Flex-funds Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $38,864 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring December 2011, notional value $1,689,000 6 ) Total Futures Contracts ) (a) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments***** Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs — Level 3 - Significant Unobservable Inputs — — Total $ $ ) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. (b) Represents cost for financial reporting purposes and differs for federal income tax purposes by the amount of losses deferred for federal income tax reporting in the amount of $15,532.Cost for federal income tax purposes of $92,323,875 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) # Represents non-income producing securities. * Investment in affiliate.The yield shown represents the 7-day yield in effect at September 30, 2011. ** Floating rate security.The rate shown represents the rate in effect at September 30, 2011. *** Pledged as collateral on futures contracts. **** Assets of affiliates to The Defensive Balanced Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. ***** Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Schedule of Investments September 30, 2011 (unaudited) The Strategic Growth Fund Security Description Shares or Principal Amount ($) Fair Value ($)(a) Registered Investment Companies - 93.5% Allianz NFJ Dividend Value Fund Harbor Capital Appreciation Fund Invesco Energy Fund Ivy Mid Cap Growth Fund # JPMorgan Mid Cap Value Fund Lord Abbett Developing Growth Fund, Inc. # Nuveen Real Estate Securities Fund Oppenheimer International Growth Fund RidgeWorth Mid Cap Value Equity Fund RidgeWorth Small Cap Value Equity Fund Van Eck Global Hard Assets Fund Wells Fargo Advantage Emerging Markets Fund Wells Fargo Advantage Growth Fund # Total Registered Investment Companies (Cost $76,855,688 ) Money Market Registered Investment Companies - 4.2% The Flex-funds Money Market Fund - Institutional Class, 0.17%* Total Money Market Registered Investment Companies (Cost $3,019,770 ) Floating Rate Demand Notes - 2.2% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.65%, 10/1/2011** Total Floating Rate Demand Notes (Cost $1,604,289 ) U.S. Government Obligations - 0.4% U.S. Treasury Bill, 0.100%, due 3/8/2012*** Total U.S. Government Obligations (Cost $299,869 ) Total Investments - 100.3% (Cost $81,779,616 )(b) Liabilities less Other Assets - (0.3%) ) Total Net Assets - 100.0% Trustee Deferred Compensation**** The Flex-funds Aggressive Growth Fund The Flex-funds Defensive Balanced Fund The Flex-funds Dynamic Growth Fund The Flex-funds Muirfield Fund The Flex-funds Quantex Fund The Flex-funds Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $33,579 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors Mid Cap 400 expiring December 2011, notional value $4,673,400 12 ) Total Futures Contracts ) (a) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments***** Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs — Level 3 - Significant Unobservable Inputs — — Total $ $ ) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. (b) Represents cost for financial reporting purposes and differs for federal income tax purposes by the amount of losses deferred for federal income tax reporting in the amount of $87,322.Cost for federal income tax purposes of $81,866,938 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) # Represents non-income producing securities. * Investment in affiliate.The yield shown represents the 7-day yield in effect at September 30, 2011. ** Floating rate security.The rate shown represents the rate in effect at September 30, 2011. *** Pledged as collateral on futures contracts. **** Assets of affiliates to The Strategic Growth Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. ***** Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Schedule of Investments September 30, 2011 (unaudited) The Quantex Fund Security Description Shares or Principal Amount ($) Fair Value ($)(a) Common Stocks - 98.1% Business Services - 9.7% Apollo Group, Inc. # Cintas Corporation DeVry, Inc. H&R Block, Inc. Interpublic Group of Companies, Inc./The Monster Worldwide, Inc. # Robert Half International, Inc. R.R. Donnelly & Sons Company Ryder System, Inc. Total System Services, Inc. (Cost $1,834,221 ) Consumer Goods - 12.4% Avery Dennison Corp. Bemis Company, Inc. Constellation Brands, Inc. # Dean Foods Company # Harman International Industries, Inc. Hormel Food Corp. International Flavors & Fragrances, Inc. Masco Corp. MeadWestvaco Corp. Owens-Illinois, Inc. # Pitney Bowes, Inc. Sealed Air Corp. Tyson Foods, Inc. (Cost $2,345,118 ) Consumer Services - 13.3% Abercrombie and Fitch Co. Airgas, Inc. AutoNation, Inc. # Big Lots, Inc. # D.R. Horton, Inc. Expedia, Inc. GameStop Corp. # Lennar Corp. PulteGroup, Inc. # RadioShack Corp. Sears Holding Corp. # SUPERVALU, Inc. Urban Outfitters, Inc. (Cost $2,342,176 ) Energy - 7.1% Cabot Oil & Gas Corp. Diamond Offshore Drilling, Inc. Helmerich & Payne, Inc. Rowan Companies, Inc. # Sunoco, Inc. Tesoro Corp. # (Cost $1,174,335 ) Financial Services - 11.8% Apartment Investment & Management Company @ Assurant, Inc. Bank of Montreal Cincinnati Financial Corporation E*TRADE Financial Corp. # Equifax, Inc. Federated Investors, Inc. First Horizon National Corp. Janus Capital Group, Inc. NASDAQ OMX Group, Inc./The # People's United Financial, Inc. Torchmark Corp. Wells Fargo & Co. Preferred # 0 Zions Bancorporation (Cost $2,251,456 ) Hardware - 9.7% Advanced Micro Devices, Inc. # Jabil Circuit, Inc. JDS Uniphase Corp. # Lexmark International, Inc. # LSI Corp. # MEMC Electronic Materials, Inc. # Molex, Inc. Novellus Systems, Inc. # QLogic Corp. # Tellabs, Inc. Teradyne, Inc. # (Cost $1,925,724 ) Healthcare - 6.6% Cephalon, Inc. # Coventry Health Care, Inc. # DENTSPLY International, Inc. Patterson Companies, Inc. PerkinElmer, Inc. Tenet Healthcare Corp. # (Cost $1,091,426 ) Industrial Materials - 6.4% AK Steel Holding Corp. FLIR Systems, Inc. Goodyear Tire & Rubber Company/The # Leggett & Platt, Inc. SAIC, Inc. # Snap-on, Inc. Titanium Metals Corp. (Cost $1,284,807 ) Media - 3.3% Gannett Company, Inc. Meredith Corp. Scripps Networks Interactive Washington Post Company/The (Cost $688,786 ) Software - 3.2% Compuware Corp. # Dun & Bradstreet Corp./The Iron Mountain, Inc. (Cost $537,681 ) Utilities - 14.6% CMS Energy Corp. FirstEnergy Corp. Integrys Energy Group, Inc. MetroPCS Communications, Inc. # Nicor, Inc. NiSource, Inc. NRG Energy, Inc. # Pepco Holdings, Inc. Pinnacle West Capital Corp. Quanta Services, Inc. # SCANA Corp. TECO Energy, Inc. (Cost $2,173,792 ) Total Common Stocks (Cost $17,649,522 ) Money Market Registered Investment Companies - 0.6% The Flex-funds Money Market Fund - Institutional Class, 0.17%* Total Money Market Registered Investment Companies (Cost $89,372 ) U.S. Government Obligations - 1.3% U.S. Treasury Bill, 0.126%, due 3/8/2012** Total U.S. Government Obligations (Cost $199,913 ) Total Investments - 100.0% (Cost $17,938,807 )(b) Liabilities less Other Assets - (0.0%) ) Total Net Assets - 100.0% Trustee Deferred Compensation*** The Flex-funds Aggressive Growth Fund The Flex-funds Defensive Balanced Fund The Flex-funds Dynamic Growth Fund The Flex-funds Muirfield Fund The Flex-funds Quantex Fund The Flex-funds Utilities & Infrastructure Fund 76 Total Trustee Deferred Compensation (Cost $34,804 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors Mid Cap 400 expiring December 2011, notional value $389,450 1 ) Total Futures Contracts ) (a) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments**** Level 1 - Quoted Prices $ $ ) Level 2 - Other Significant Observable Inputs — Level 3 - Significant Unobservable Inputs — — Total $ $ ) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. (b) Represents cost for financial reporting purposes and differs for federal income tax purposes by the amount of losses deferred for federal income tax reporting in the amount of $214,388.Cost for federal income tax purposes of $18,153,195 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) # Represents non-income producing securities. @ Real estate investment trust. * Investment in affiliate.The yield shown represents the 7-day yield in effect at September 30, 2011. ** Pledged as collateral on Futures Contracts. *** Assets of affiliates to The Flex-funds Quantex Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. **** Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Schedule of Investments September 30, 2011 (unaudited) The Utilities & Infrastructure Fund Security Description Shares or Principal Amount ($) Fair Value ($)(a) Common Stocks - 100.6% Electric Utility 9.9% General Electric Co. ITC Holdings Corp. MDU Resources Group, Inc. Northeast Utilities (Cost $2,791,849 ) Natural Gas Distribution 14.5% Energy Transfer Equity, L.P. MarkWest Energy Partners, L.P. National Grid PLC - ADR ONEOK, Inc. Williams Companies, Inc./The (Cost $4,105,368 ) Oil Exploration & Production 7.8% CARBO Ceramics, Inc. Ensco PLC - ADR EQT Corp. Ultra Petroleum Corp. # (Cost $2,508,784 ) Pipelines 22.6% El Paso Corp. Enterprise Products Partners, L.P. Kinder Morgan Energy Partners, L.P. National Fuel Gas Co. Questar Corp. Spectra Energy Corp. (Cost $6,062,222 ) Telephone & Telecommunications 25.0% American Tower Corp. # AT&T, Inc. BCE, Inc. NII Holdings, Inc. # QUALCOMM, Inc. Telephone and Data Systems, Inc. Turkcell Iletisim Hizmetleri - ADR Verizon Communications, Inc. VimpelCom Ltd. - ADR Vodafone Group PLC - ADR (Cost $7,879,477 ) Utility Services - 13.9% ABB Limited - ADR EnerSys # Fluor Corp. NiSource, Inc. (Cost $4,086,555 ) Water Utility - 6.9% American Water Works Co., Inc. Veolia Environnement - ADR (Cost $2,024,353 ) Total Common Stocks (Cost $29,458,608 ) Total Investments - 100.6% (Cost $29,458,608 )(b) Liabilities less Other Assets - (0.6%) ) Total Net Assets - 100.0% Trustee Deferred Compensation* The Flex-funds Aggressive Growth Fund The Flex-funds Defensive Balanced Fund The Flex-funds Dynamic Growth Fund The Flex-funds Muirfield Fund The Flex-funds Quantex Fund The Flex-funds Utilities & Infrastructure Fund 88 Total Trustee Deferred Compensation (Cost $33,632 ) (a) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments** Level 1 - Quoted Prices $ $
